Citation Nr: 0938863	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a cardiovascular 
disorder, claimed as myocardial infarction and tachycardia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran had active duty from January to July 1991. He 
also has unverified duty from November 1979 to April 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico. 


FINDINGS OF FACT

1. Hypertension was not shown during service, or for many 
years thereafter; hypertension is not related to active 
service. 

2. A cardiovascular disorder was not shown during service, or 
for many years thereafter; a cardiovascular disorder is not 
related to active service. 


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009). 

2. A cardiovascular disorder, claimed as myocardial 
infarction and tachycardia, was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show no findings, treatment, or 
diagnosis of hypertension or a cardiovascular disorder or any 
symptoms reasonably attributable thereto. In April 1991, the 
Veteran injected himself in the left palm with a syringe of 
atropine. His palm was noted to be red, but he said that it 
felt "OK." At the time of the incident, his blood pressure 
was 143/98. The assessment was atropine infection. He was 
treated with Keflex for three days. The examiner made no 
mention related to the Veteran's elevated blood pressure.  He 
was discharged in July 1991 but there is no separation 
examination of record.

Post-service evidence reflects no symptoms associated with 
hypertension or a cardiovascular disorder for many years 
after service discharge. Specifically, in a January 1993 
quadrennial examination for the National Guard, the clinical 
evaluation of the heart was normal.  In the contemporaneous 
Report of Medical History, the Veteran self-reported no 
shortness of breath, pain or pressure in chest, palpitation 
or pounding of heart, heart trouble, or high or low blood 
pressure.  

The Veteran underwent a VA Persian Gulf Registry examination 
in January 1995.  Significantly, the cardiovascular 
examination showed no murmurs, thrills or gallops, and the 
blood pressure was 110/70. A VA general medical examination 
in November 1995 showed regular heart rhythm, no murmur, no 
extra or abnormal sounds. Pulses and peripheral circulation 
were normal. His blood pressure at the time of the 
examination was 130/88. Neither of these VA examinations 
reflected a diagnosis related to hypertension or a 
cardiovascular disorder within the first several years after 
discharge.

An October 2003 discharge summary reflected that the Veteran 
was hospitalized with unstable angina, coronary artery 
disease, and hypertension.  He underwent a left heart 
catheterization.  There was no admission records to assess 
onset of symptomatology but it appears that he was 
hospitalized for four days.  This is the first recorded 
symptomatology related to hypertension and a cardiovascular 
disorder, coming some 12 years after service discharge. As 
such, the medical evidence does not reflect continuity of 
symptomatology. 

	In addition to the absence of documented post-service 
symptomatology related to his hypertension and a 
cardiovascular disorder for many years, the evidence includes 
the Veteran's statements asserting continuity of symptoms. 
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He has 
indicated that he had hypertension and a cardiovascular 
disorder in service and has continued to experience symptoms 
relating to hypertension and a cardiovascular disorder after 
he was discharged from service. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 
(1995). The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. 
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible. 
	
	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1991) and initial 
reported symptoms related to hypertension and a 
cardiovascular disorder in approximately 2003 (nearly a 12-
year gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).
	
	Next, the Board finds that the Veteran's reported history of 
continued hypertension and a cardiovascular disorder since 
active service is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorders began in 
service, the Board notes the affirmative absence of 
complaints related to the disorders in the years after 
discharge.  
	
	Moreover, at the time of the VA examination, he reported to 
the VA examiner that he had been diagnosed with hypertension 
and chest pain two years previously, dating the onset to 
2003, which is consistent with the private evidence of record 
but not with his statements that he had had symptoms since 
discharge.  Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value. See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements). Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. However, no medical professional has 
established a relationship between the Veteran's hypertension 
and a cardiovascular disorder and active duty service. 
	
	Specifically, an August 2005 VA examination report shows 
diagnoses of arterial hypertension by history and myocardial 
infarction, by history. The examiner opined that even when 
the Veteran's cardiovascular condition and hypertension were 
present, they were not caused by or a result of a needle 
stick injury occurring during active duty. He emphasized that 
the needle stick occurred in 1991 and the cardiovascular 
disorder was diagnosed in 2003, 12 years later. 
	
	The Board finds that the examination was adequate for 
evaluation purposes. The examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination. There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact. Moreover, there is no 
contradicting medical evidence of record. Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, hypertension and myocardial infarction are not 
the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's 
statements. See Cartright, 2 Vet. App. at 25.  
	
	Next, with respect to the above cited claims for service 
connection for hypertension and a cardiovascular disorder, 
the Board has also considered whether presumptive service 
connection for chronic disease is warranted. Under 38 C.F.R. 
§ 3.309(a), hypertension and a cardiovascular disorder are 
regarded as chronic diseases. In order to trigger the 
presumption, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3) (2009). 
	
	Since the evidence of record fails to show any clinical 
manifestation of hypertension or a cardiovascular disorder 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.
	
	Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for hypertension and a cardiovascular 
disorder on a direct or presumptive basis. As such, the 
appeals are denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained VA  with VA outpatient treatment records 
in connection with these claims.  Next, a specific VA medical 
opinion pertinent to the issues on appeal was obtained in 
August 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of these claims. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied. 

Service connection for a cardiovascular disorder, claimed as 
myocardial infarction and tachycardia, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


